— Consolidated appeal from two orders dismissing consolidated certiorari proceedings. In one order certiorari proceedings and writs for the review of assessments for the tax years 1931 and 1932, affecting property known as 516 Pulton Street; of which relator, The Mirror, is a tenant under a lease obligating it to pay taxes, are dismissed. In the second order, the proceedings and writs issued to review assessments of a parcel known as 524 Pulton Street for the tax years 1931, 1932, 1933, 1934, 1935 and 1937, of which relator Loft, Inc., is a tenant under a lease obligating it to *969pay taxes, are dismissed. On the consolidated appeal, orders confirming assessments and dismissing writs of certiorari unanimously affirmed, with one hill of fifty dollars costs and disbursements. No opinion. The opinion of the trial court, considered as a decision, is modified by striking therefrom the following: As to 524 Fulton Street —
“ City Expert Claimant’s Expert
$349,000 $290,000
373,000 290,000 355,500 290,000
332,300 280,000
329,700 250,000
314,500 200,000 ”
and by substituting in lieu thereof the following:
“ City Expert Claimant’s Expert
$373,000 $295,000
355,500 258,500
332,300 222,000
329,700 203,500
314,500 198,500
314,500 192,850 ”
As to 516 Fulton Street —
“ City Expert Claimant’s Expert
$470,000 $365,000
410,000 400,000 ”
and by substituting in lieu thereof the following:
“ City Expert Claimant’s Expert
$495,000 $390,000
470,000 340,600”.
The incorporation of the figures in the decision that were struck out above was
the result of a patent typographical error. Present — Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ.